Burr, J.:
■ To entitle the relator to this writ it must appear that application, was made in due time to the-proper officers to correct such assess- ■ ment. (Laws of 1896,. chap. 9Ó8, .§■ 250.) UpQn such- application the assessors may require the person assessed, or his agent or repre-' sentative,- to appear before them and be examined concerning his complaint, and to produce any papers relating to such assessment with respect to bis property. (Id. § 36.) In this case the assessors' *564required the personal attendance of the complainant before them., He refused to appear at the time named, claiming that it was inconvenient for him to do so, hut he sent his attorney in his stead. Ho application was made for an adjournment to permit him to appear at a more convenient time. On the contrary, his attorney informed the board that if the cómplainant.was present he would hot permit him. to give an inventory of his property other than that already in the possession of the board. The only inventory in possession of the board was a statement on behalf of the complainant that he did have personal property of the value of $10,000, the-amount for which he was, assessed. Under such circumstances, it would have been an idle ceremony to -adjourn to some day more convenient for his appearance. His refusal to attend must, therefore, be deemed willful. Unless his attendance was, therefore, wholly unnecessary or was waived, he cannot be heard to aslc for a reduction of his ' assessment. (Laws of 1896, chap. 908, § 36; People ex rel. Browner. O'Rourke, 31 App. Div. 583.) The return shows-that the personal .attendance of the complainant- was not waived. This was peculiarly a case where the personal attendance of the com'plainant was material and necessary. The burden of his grievance was not that he had been assessed for personal property which he did not own, or for more than its just valuation, but that he bad been assesged-relatively greater than others, and he specified instances where persons, who had been assessed at the sum of $1,-000 should have been-assessed for much larger . sums. Although the assessors-thought that- they, had assessed each of the parties for the full value of the taxable personal property owned by them, an examination of the complainant might’ have disclosed the fact that, although he was only assessed' at $10,000, his taxable property was worth many times that sum, and if he established all that he claimed with reference to the difference between the amount of the assessment and the amount of taxable, property of others, no inequality resulted,. - for the same difference existed in-his case. "
An examination - of his attorney or agent instead of his own examination would not suffice, particularly when the attorney stated that he knew nothing about the amount of his personal estate.
The’motion to quash the writ is granted and the proceedings, are dismissed, with costs.